                Case 1:20-cr-10050-CBK Document 34 Filed 07/12/21 Page 1 of 1 PageID #: 101
DSD Rev. 09/17




                                                    UNITED STATES DISTRICT COURT
                                                                         DISTRICT OF SOUTH DAKOTA
                                                                                       Northern Division

             UNITED STATES OF AMERICA                                                                                    EXHIBIT LIST
                                          V.
                        DEAN MINNERATH                                                                                    Case Number: 1:20-cr-10050-CBK

  PRESIDING JUDGE                                                       PLAINTIFF’S ATTORNEY                                     DEFENDANT’S ATTORNEY
   Charles B. Kornmann, United States District                                         Jeremy R. Jehangiri                                   Clint L. Sargent
  TRIAL DATE (S)
                    J d                                                 COURT REPORTER                                           COURTROOM DEPUTY
                         July 12, 2021                                                Connie Heckenlaible                                         KMH
  PLF.      DEF.       COURT             DATE
                                                           ADMITTED                                                    DESCRIPTION OF EXHIBITS
  NO.       NO.         NO.             OFFERED

             A                          7/12/21                  X           DOJ Summary




                                                                                                                                                    Page 1 of 1
* Include a notation as to the location of any exhibit not held with the case file or not available because of size.
